a

Case 2:19-mj-00675-ARL Document1 Filed 07/24/19 Page 1 of 3 PagelD #: 1

CNR
F, #2019R00828

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

- against -

HENRY OMAR ROMERO-PERAZA,

 

COMPLAINT AND
AFFIDAVIT IN SUPPORT
OF ARREST WARRANT

(8 U.S.C. §§ 1326(a) and 1326(b)(2))

Defendant.

EASTERN DISTRICT OF NEW YORK, SS:

DENNIS J. CARROLL, being duly sworn, deposes and states that he is a
Deportation Officer with the United States Immigration and Customs Enforcement, duly
appointed according to law and acting as such.

On or about July 24, 2019, within the Eastern District of New York, the
defendant HENRY OMAR ROMERO-PERAZA, an alien who had previously been deported
from the United States after a conviction for the commission of an aggravated felony, was
found in the United States, without the Secretary of the United States Department of
Homeland Security having expressly consented to such alien’s applying for admission.

(Title 8, United States Code, Sections 1326(a) and 1326(b)(2))

The source of your deponent’s information and the grounds for his/her belief

are as follows:!

 

I Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 2:19-mj-00675-ARL Document1 Filed 07/24/19 Page 2 of 3 PagelD #: 2

1. I am a Deportation Officer with the United States Immigration and
Customs Enforcement (“ICE”) and have been involved in the investigation of numerous
cases involving the illegal reentry of aliens. I am familiar with the facts and circumstances
set forth below from my participation in the investigation; my review of the investigative
file, including the defendant’s criminal history record; and from reports of other law
enforcement officers involved in the investigation.

2. On or about April 25, 2008, the defendant HENRY OMAR ROMERO-
PERAZA was arrested in Brookhaven, New York for Course of Sexual Conduct Against a
Child in the First Degree: 2 or More Acts Against Child, in violation of New York Penal
Law 130.75, a Class B Felony. On or about June 26, 2009, ROMERO-PERAZA pleaded
guilty to Course of Sexual Conduct Against a Child in the Second Degree, a Class D Felony,
in New York State court and was sentenced on December 8, 2009 to one year of
incarceration. Based on this conviction, ROMERO-PERAZA was designated as a Level 3
Sex Offender and was required to register with the New York State Sex Offender Registry
(“NYS SO Registry”). On or about December 30, 2009, ROMERO-PERAZA was ordered
to be removed to his home country of El Salvador. On February 9, 2010, ROMERO-
PERAZA was removed to El Salvador.

3. On or about May 31, 2019, information obtained from reviewing law
enforcement databases indicated that the defendant HENRY OMAR ROMERO-PERAZA
may have returned to the United States and was possibly residing in Suffolk County, New
York.

4. On or about July 24, 2019, I observed the defendant HENRY OMAR

ROMERO-PERAZA exiting a Mastic, New York residence that is associated with the
Case 2:19-mj-00675-ARL Document1 Filed 07/24/19 Page 3 of 3 PagelD #: 3

defendant’s family members. I identified the defendant based upon photographs contained
in law enforcement databases.

5. A search of immigration records has revealed that there exists no
requests by the defendant HENRY OMAR ROMERO-PERAZA for permission from either
the United States Attorney General or the Secretary of the Department of Homeland Security
to re-enter the United States after his deportation.

WHEREFORE, your deponent respectfully requests that an arrest warrant be
issued for the defendant HENRY OMAR ROMERO-PERAZA, so that he may be dealt with

according to law.

 

DEXNIS OLL

Deportation Officer, United States Immigration
and Customs Enforcement

Sworn to before me this

pepe of July, 2019

THE HONORABLE ARLENE R. LINDSAY |
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

       

 
